DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) system and steps of an error handling method in the claims 1 and 11 are within one of the four statutory categories. However, the clams 1 and 11 recites “determine whether the sensor is uncalibrated; and perform an error handling in response to the sensor system determining that the sensor is uncalibrated” (claim 1); “determining, by a sensor system, whether the sensor is uncalibrated; and performing, by an error handling system, an error handling in response to the sensor system determining that the sensor is uncalibrated” (claim 11) are directed to an abstract idea (Step 2A, prong 1). Under their broadest reasonable interpretation, these steps, as draft, are processes that cover performance of the limitations in concept of abstract idea without significantly more. (Step 2A, prong 2) The mere nominal recitation of additional elements of a sensor system, a sensor, an analysis engine, an handling error system are insignificantly extra solution activity do not take the claim limitations out of the mental processes. Therefore, the additional elements recited in the claims 1 and 11 do not provide significantly more than recited judicial exception. In Step 2B, as discussed respect to step 2A, prong 1, the additional elements in the claim amount to no more than mere data gathering to perform determining the abstract idea which is form of insignificantly extra-solution activity. The same conclusion is reached in Step 2B.  In considered the claims as a whole, 
 	With respect to dependent claims 2-8, 10, 12-18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent the abstract idea by adding further selection operation in mental process without significantly more in technical performance operation.. Therefore, there is no improvement being realized in the additional elements to integrate the claimed invention into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 and 11 the claimed invention are unclear and not defined because there is no technical performance operation to identify on determine whether the sensor is uncalibrated, and how to perform an error handling in response to the sensor system determining that the sensor is uncalibrated being realized. Applicant is remind that although the claims are read in light of In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)).
 	Dependent claims 2-10 and 12-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (US 20200282929).
 	With respect to claim 1, Kroeger teaches a system comprising: a sensor system (figures 1 and 4) comprising a sensor (par 0016, the sensor) and an analysis engine (abstract, misalignment of sensor data with known feature can be indicative of a calibration error, this is meaning of the sensor is uncalibrated when have distortion sensor data, associated with pars 0016, 0030, 0033, 0057, indicate distorted sensor data) configured to determine whether the sensor is uncalibrated; and an error handling system (figures 1, 4 and 5 and abstract with par 0030-0031 associated with 0070-0071 and 0076-0077, determining whether the sensor properly calibrated from the distorted sensor data) configured to perform an error handling in response to the sensor system determining that the sensor is uncalibrated. 

 	With respect to claim 3, Kroeger teaches the system of claim 1, wherein: the error handling system is configured to perform the error handling by selecting from one of: eliminating data determined to be erroneous from the sensor, initiating a backup sensor, recalibrating the sensor, and issuing an alert to a user, and in response to the error handling system selecting recalibrating the sensor, the analysis engine further determines whether the sensor is validated after the recalibrating and saves a result of the recalibrating of the sensor in a memory (pars 0014, 0016, 0048, 0057, 0087 recalibration sensor, associated with figure 4, a second sensor, analyze image, memory 416, 446, sensor data camera, image data extracted, historical data stored in memory). 
 	With respect to claim 4, Kroeger teaches the system of claim 1, wherein the error handling comprises selecting an error handling method based on a load consumption of the method, an amount of availability of a system load, a history of the sensor, an availability of a backup sensor, a density of moving objects detected at a current location, a weather condition at the current location, or an environment condition at the current location (figures 1, 3, 4 and pars 0014, 0016 and 0068, a second sensor, in subsequence acquired data sensor, image of historical data, comparing with threshold calibration error). 
 	With respect to claim 5, Kroeger teaches the system of claim 1, further comprising a memory accessible by the error handling system, the memory storing one or more results of previous error handling of the sensor, and wherein the error handling comprises selecting an error handling method based on the one or more results of the previous error handling of the sensor (figure 4 and pars 0012, 
 	With respect to claim 6, Kroeger teaches the system of claim 1, wherein in response to the analysis engine determining that the sensor is uncalibrated, the error handling system further determines whether the sensor requires immediate recalibration based on an availability of a backup sensor, and in response to the error handling system determining that the sensor does not require immediate recalibration, the error handling system does not calibrate the sensor until a second sensor is determined to be uncalibrated and recalibrates the sensor and the second sensor together (figures 1, 3, 4 and pars 0014, 0016, 0068, 0087 recalibration sensor, a second sensor, in subsequence acquired data sensor, image of historical data, comparing with threshold calibration error).
 	With respect to claim 7, Kroeger teaches the system of claim 1, wherein the sensor system further determines a probability of the sensor being uncalibrated, and the error handling system further selects an error handling method based on the probability of the sensor being uncalibrated (pars 0062-0064, performed by a machine learning/algorithm)  
 	With respect to claim 8, Kroeger teaches the system of claim 2, wherein in response to the analysis engine determining that the sensor is not validated after the recalibrating, the error handling system further performs a second error handling (par 0092, validated sensor if not validate, recalibration) 
 	With respect to claim 10, Kroeger teaches the system of claim 2, wherein the analysis engine determines whether the sensor is validated after the recalibrating using a first validation based on a known parameter of the sensor or historical data or using a second validation based on a second data captured at a different time or from a second sensor (pars 0014, 0016 associated with 0033, 0057, figure 4, captured subsequence acquired data, first validation, second validation with historical data previous or stored in verify validate sensor calibration information).

 	With respect to claim 12, the features of the claim 12 is rejected by the same reasons and cited reference as indicated in the rejection of the claim 2 above.
  	With respect to claim 13, the features of the claim 13 is rejected by the same reasons and cited references as indicated in the rejection of the claim 3 above.
 	With respect to claim 14, the features of the claim 14 is rejected by the same reasons and cited reference as indicated in the claim 4 above.
 	With respect to claim 15, the features of the claim 15 is rejected by the same reasons and cited reference as indicated in the claim 5 above. 
 	With respect to claim 16, the features of the claim 16 is rejected by the same reasons and cited reference as indicated in the claim 6 above.
 	With respect to claim 17, the features of the claim 17 is rejected by the same reasons and cited reference as indicated in the claim 7 above.
 	With respect to claim 18, the features of the claim 18 is rejected by the same reasons and cited reference as indicated in the claim 5 above.
 	With respect to claim 20, the features of the claim 20 is rejected by the same reasons and cited reference as indicated in the claim 10 above.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 indicated above.
Conclusion

 	Attard et al (US 20150178998) discloses fault handling in an autonomous vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865